                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

   Case No. CV 19-00894-PA (DFM)                                           Date: July 9, 2019
    Title   Estate of Gerardo M. Vasquez, et al. v. State of California, et al.



     Present: The Honorable            Douglas F. McCormick, United States Magistrate Judge

                        Terri Steele                                      Court Reporter
                       Deputy Clerk                                         Not Present
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                          Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


             On February 6, 2019, Plaintiffs filed this pro se civil rights action, naming as
       defendants the State of California, the California Highway Patrol (“CHP”), the CHP
       Commissioner, and several CHP employees. See Dkt. 1. Plaintiffs paid the filing fee. See id.

              After more than five months, there is still no record that Plaintiffs have properly
       served any defendants. Rule 4(m) of the Federal Rules of Civil Procedure requires that a
       complaint be served within 90 days of filing. Rule 4(m) also allows for the time for service to
       be extended upon either a showing of good cause for the defective service or, if there is no
       good cause, the court has discretion to dismiss without prejudice or extend the time period.
       See Fed. R. Civ. P. 4(m).

              Accordingly, within twenty-eight (28) days of the date of this order, Plaintiffs are
       ORDERED to either (a) show good cause in writing why they have not served the
       Complaint; or (b) serve and file the Complaint in compliance with the Federal Rules of
       Civil Procedure. Plaintiffs are expressly forewarned that failure to comply will result in
       a recommendation of dismissal without prejudice.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL             Initials of Deputy Clerk: ts
                                                                                                  Page 1 of 1
